Citation Nr: 0840544	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-20 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to an initial compensable disability rating for 
service-connected residuals of prostate cancer, status post 
retropubic prostatectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel






INTRODUCTION

The veteran had active service from September 1961 to March 
1970, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above-referenced 
claims.  

The Board notes that although the VA Form 646 (Statement of 
Accredited Representative in Appealed Case) and Informal 
Hearing Presentation prepared by the veteran's accredited 
representative include the issue of entitlement to service 
connection for a low back disorder, such issue is not appeal.  
Indeed, the Board observes that the veteran's Substantive 
Appeal (VA Form 9) specifies that the only issue being 
appealed is the issue of an increased disability rating for 
the service-connected residuals of prostate cancer 
disability.  As such, the issue of entitlement to service 
connection for a low back disorder is not on appeal.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§  20.200, 20.204.

The issue of an increased disability rating for the service-
connected residuals of prostate cancer disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

The veteran is service connected for prostate cancer, status 
post radial retropubic prostatectomy, with an effective date 
of August 29, 2003, and currently rated as noncompensable.  
The most recent medical treatment records come for T.K.C., 
M.D. dated in June 2004.  As there are no medical treatment 
records dated after June 2004 associated with the evidence of 
record, on remand arrangements should be undertaken to obtain 
all additional records.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c), (d).  
  
The veteran has claimed in a June 2005 Appeal to the Board of 
Veteran's Appeal (VA Form 9) that the residuals from his 
condition have gotten worse.  Specifically, he claims that he 
has to void every hour and that he wakes up three to four 
time at night to go to the restroom.  The veteran states that 
he was prescribed medication for his symptoms, but reports 
that he has not been able to take the medication.  Due to the 
passage of time and the veteran's assertions, the Board finds 
that additional development is warranted to determine the 
current level of disability due to the veteran's service-
connected residuals of prostate cancer.  As such, VA is 
required to afford the veteran a contemporaneous VA 
examination to assess the current nature, extent, severity 
and manifestations of his residuals of prostate cancer 
disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand this claim.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC shall, after contacting the 
veteran and securing any necessary 
release forms, endeavor to obtain 
pertinent medical treatment records of 
the veteran dated after June 2004.  All 
efforts to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should 
be so stated, and the veteran is to be 
informed of any records that could not 
be obtained.

2.	The RO/AMC shall schedule the veteran 
for an appropriate VA genitourinary 
examination in order to determine the 
nature and severity of his service-
connected residuals of prostrate 
cancer.  The entire claims file and a 
copy of this Remand must be reviewed by 
the examiner in conjunction with 
conducting the examination.  All 
necessary tests and studies should be 
performed, and all findings must be 
reported in detail.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected prostate cancer, 
including any urinary frequency, and 
obstructed voiding, if any.  If use of 
an appliance or absorbent material is 
necessary, the examiner should also 
indicate and include the frequency with 
which the appliance must be changed and 
when the need for such appliance was 
first demonstrated.

The examiner should be advised that all 
findings, or lack there of, described 
above must be addressed so that the 
Board may rate all residuals of the 
veteran's prostate cancer in accordance 
with the specified criteria.  In 
addition, the examiner must 
specifically comment on whether the 
veteran has any additional residuals of 
prostrate cancer.  The clinical 
findings and reasons upon which any 
opinion is based should be clearly set 
forth.  A complete rationale must be 
given for all opinions and conclusions 
expressed.

3.	Upon completion of the above 
examination and all notice and 
assistance requirements, the RO/AMC 
will then readjudicate the veteran's 
claim.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case, containing notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


